DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made: *Page 548 
Appellant James F. Lawrence appeals from the judgment of the Lorain County Court of Common Pleas dismissing his complaint against appellee Lorain County Community College ("the College"). We affirm.
In 1993, Lawrence enrolled at the College, seeking to obtain a nursing degree. He failed to graduate with such a degree. On January 2, 1997, Lawrence filed a complaint against the College in the Lorain County Court of Common Pleas. The complaint alleged the following: (1) the College breached its contract with him rendering him unable to graduate with the degree he sought, (2) the College breached its duty of good faith and fair dealing, and (3) the College violated the Ohio Consumer Sales Practices Act. The College moved to dismiss the complaint for failure to state a claim upon which relief could be granted, pursuant to Civ.R. 12(B)(6). The trial court granted the motion by journal entry dated March 20, 1998, finding the entire complaint alleged educational malpractice and served as "an attempt to circumvent the fact that educational malpractice is not a recognized cause of action in Ohio or anywhere else in the United States."  Lawrence timely appealed the trial court's judgment.
In his sole assignment of error, Lawrence alleges the trial court erred when it dismissed his complaint for failure to state a claim upon which relief could be granted. We find the assignment of error lacks merit.
We review de novo the dismissal of a complaint pursuant to Civ.R. 12(B)(6). Mitchell v. Speedy Car X, Inc. (Apr. 8, 1998), Summit App. No. 18544, unreported at 3, citing Hunt v. MarksmanProds., Div. of S/R Industries, Inc. (1995), 101 Ohio App. 3d 760,762. "In order to dismiss a complaint for failure to state a claim upon which relief can be granted, it must appear beyond doubt that [the plaintiff] can prove no set of facts warranting relief[.]"  State ex rel. Hunter v. Summit Cty. Human ResourceComm. (1998), 81 Ohio St. 3d 450, 451. In construing the complaint, all factual allegations must be presumed as true and all reasonable inferences must be made in favor of the plaintiff.Cashion v. Segal (May 15, 1996), Summit App. No. 17411, unreported at 7, citing Mitchell v. Lawson Milk Co. (1988),40 Ohio St. 3d 190, 192.
In the first count of his complaint, Lawrence alleges a breach of contract claim. Lawrence maintains, upon payment of tuition, the College gave him a catalog of course offerings and academic policies. He alleges this catalog constituted a contract under which the College was to provide him a degree as a registered nurse. He then asserts the College breached its contract with him "by providing substandard education, guidance and supervision[.]"
The elements of a breach of contract claim are summarized as follows: *Page 549 
  [A] breach of contract occurs when a party demonstrates the existence of a binding contract or agreement; the nonbreaching party performed its contractual obligations; the other party failed to fulfill its contractual obligations without legal excuse; and the nonbreaching party suffered damages as a result of the breach.
Garofalo v. Chicago Title Ins. Co. (1995), 104 Ohio App. 3d 95,108. Even assuming all facts alleged by Lawrence to be true, he fails to allege a claim for breach of contract. Lawrence makes no claim that the College failed to provide any of the offerings in the course catalog; instead, he argues the educational services provided to him by the College were substandard. A claim that educational services provided were inadequate constitutes a claim for "educational malpractice."  See Matulin v. Academy of CourtReporting (Apr. 8, 1992), Summit App. No. 14947, unreported at 10. Ohio does not recognize educational malpractice claims for public policy reasons. See id.; Malone v. Academy of Court Reporting
(1990),  64 Ohio App. 3d 588, 593.
The second count of Lawrence's complaint makes a claim for "breach of duty of good faith and fair dealing."  Lawrence argues the College provided him with substandard education, guidance and supervision, thereby breaching its duty to deal with him fairly and in good faith. Again, we find Lawrence's second count in reality presents a claim for educational malpractice. In the third and final count of his complaint, Lawrence maintains the College violated the Ohio Consumer Sales Practice Act, R.C. Chapter 1345, when it provided him with substandard educational services. We find this allegation also serves as an educational malpractice claim in disguise. None of the counts in Lawrence's complaint presents a claim for which a court in the State of Ohio may offer relief.
The trial court properly characterized Lawrence's claims as masking allegations of educational malpractice, which is barred as a cause of action in this state. Thus, we find the trial court properly dismissed his complaint pursuant to Civ.R. 12(B)(6). Accordingly, Lawrence's assignment of error is overruled. The judgment of the Lorain County Court of Common Pleas is affirmed.
Judgment affirmed.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this court, directing the County of Lorain Common Pleas Court to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to appellant.
  Exceptions. _________________________________ JOHN.W. REECE, FOR THE COURT
QUILLIN, P. J.
DICKINSON, J., CONCUR *Page 550